Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the RCE filed on 1/28/2020. 
Status of claims: 1-3 and 5-20 are pending for examination.
Continued Examination under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/831,814 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 19-20 of the present invention substantially include all the limitations of claim 1 except for comparing data maturity score with threshold routing score, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
         - Claims 1 and 19-20 recited the newly added limitations “…a second subset of the set of 1oT data is expired based on a timestamp of the second subset of set of loT data achieving an expiration threshold; andPage 2 of 15Docket No. SVL920160272US1 Application No. 15/442,966responsive to removing the second subset of IoT data…”. Examiner has carefully reviewed the pars. [0063], [0073]-[0074] of the specification as applicant indicated. The above limitations are not supported by the original specification. Furthermore, in the par. [0063] of the specification, which is only mention removing the first subset of the set data, but not removing the second subset of IoT data as claimed. Applicant is required to clarification. 
Claims 2-3 and 5-18 are rejected for incorporating the error of their respective base claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Veeningen et al., (US 8,688,487), hereinafter “Veeningen”, in view of Siebel et al., (US2017/0006135), hereinafter “Siebel”.
As per claim 1, Veeningen discloses a computer-implemented method of Internet of Things (IoT) data maturity management (col.8, lines 60 - 63 and col. 14, lines 19 - 22, the surface unit (134) may be a single unit, or a complex network of units used to perform the necessary data management functions throughout the oilfield, wherein the technology data provider is configured to use the technology maturity manager to obtain technology maturity indexes based on the technology maturity information), the method comprising:
	- receiving, by a data maturity engine, a set of IoT data from an IoT device (col.2, lines 57 - 62, col.2, lines 65 - 67 and col.5, line 66 - col.6, line 2, positioning the sensor throughout the oilfield to collect data relating to various oilfield operations, wherein sensors in the wellbore is monitored fluid composition, sensors located along the flow path is monitored flow rates and sensors at the processing facility is monitored fluids collected, data collected by these sensors are further analyzed and processed, data is collected and used for current or future operations, wherein the data received is provided as input data to a computer within the seismic recording truck, and responsive to the input data, the recording truck computer generates a seismic data output record); 
Veeningen discloses the invention as claimed. However, Veeningen does not disclose the limitation valuating, by the data maturity engine, the set of IoT data with respect to a set of maturity factors to ascertain a degree of trustworthiness for the set of IoT data, wherein the set of maturity factors includes metadata information for the set of IoT data
Siebel discloses a IoT platform that monitors and manages millions to billions of sensors such as smart meters for an electronic utility grid operator throughout the business value chain by applying machine learning to loop back and control devices in real time (see pars. [0076]-[0078]). In particular, Siebel discloses evaluating, by the data maturity engine, the set of IoT data with respect to a set of maturity factors to ascertain a degree of trustworthiness for the set of IoT data, wherein the set of maturity factors includes metadata information for the set of IoT data (par. [0149], validating the data to ensure that the data are error-free before they are loaded into the database to be stored, note that error free is analogous to trustworthiness); 
- determining, with respect to the set of IoT data by the data maturity engine, the set of IoT data is untrustworthy based on one or more errors identified in the evaluating of the set of IoT data with respect to the set of maturity factors, wherein untrustworthiness indicates the set of IoT data is immature (par. [0148], [0160], [0388], [0570], [0591], determine whether all rows have required fields and if an error is located during validation, wherein the check may include analyzing the data to determine an acceptability of the load profile and energy consumption values using a variety of plausibility checks and determine whether there are data gaps and data anomalies and also determining whether each case is a true positive case involving actual revenue theft or a false positive, note that anomalies and false positive are analogous to inmature and the true positive is analogous to maturity) 
- identifying, by the data maturity engine based on the set of maturity factors for the set of IoT data, a data management operation to manage the set of IoT data, wherein the data management operation includes temporarily storing the set of IoT data until the set of IoT data becomes mature (par. [0148], examining the structure of incoming data to ensure that incoming 
- storing, at a staging repository, the set of IoT data until a staging threshold for a maturity level is achieved through additional data collection from the IoT device, wherein the additional data collection corroborates the set of IoT data (par. [0148], examining the structure of incoming data to ensure that incoming data is accurately analyzed, if recognizing the provided data does not match the expected format or recognizing when a number value is erroneously provided as text, preventing the mismatched data from being loaded, and logs the issue in a logging file system which is a temporary storage for review and investigation, thereby ensuring that incoming data is accurately analyzed);
- responsive to the staging threshold for the maturity level being achieved, determining, by the data maturity engine, a first subset of the set of IoT data and the additional data collected for the IoT device is trustworthy and a second subset of the set of 1oT data is expired based on a timestamp of the second subset of set of loT data achieving an expiration threshold (pars. [0148], [0431], distinguishing the positive and negative examples by looking at individual features by determining if the value is higher than some threshold or not, and then proceeds to one of two sub-trees; at the "leaves" of the tree, the classifier makes a prediction about whether the example contains NTL or not. The system also exams the structure of incoming data to ensure that incoming data is accurately analyzed, if recognizing the provided data does not match the expected format or recognizing when a number value is erroneously provided as text, preventing the mismatched data from being loaded, and logs the issue in a logging file system which is a 
- Application No. 15/442,966responsive to removing the second subset of IoT data, transmitting, by the data maturity engine, to a data maturity processor, a first subset of the set of IoT data for analysis Page 2 of 14Docket No. SVL920160272US1(par. [0336], [0344], [0375], If the message is invalid, it may be placed on a queue for later analysis and a NACK is sent back to tell the concentrator to resend the message, wherein the received data and/or the data stored in storage is be used in an IoT application phase for processing, analysis, or the like by one or more applications).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the present invention to have modified the Veeningen to use the cyberphysical (IOT) application development platform of Siebel in order to ensure that incoming data meets the requirements for accurate analysis.

As per claim 2, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses organizing, based on the set of maturity factors, the set of IoT data; (par. [0087], [0235], A Map reduce processing job splits a large data set into independent chunks and organizes them into key-value pairs for parallel processing), and routing, to the data processing engine, the set of IoT data (par. [0237], returning solutions more quickly and with greater reliability).  

As per claim 3, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses calculating, based on the set of maturity factors, a set of IoT data elements with respect to the set of IoT data (par. [0235], [0243], calculations is made to reduce a processing load on workers or servers of the system, map output results are "shuffled," which means that the data set is rearranged so that the reduce workers can efficiently complete the calculation and quickly write results to storage); and routing, to the data processing engine, the set of IoT data elements with respect to the set of IoT data (par. [0237], returning solutions more quickly and with greater reliability).  

As per claim 5, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses preventing, based on both the staging threshold and the set of maturity factors, the set of IoT data from being routed to the data processing engine; and routing, to the data processing engine, the set of IoT data in response to achievement of the staging threshold by the set of maturity factors (par. [0567] and [0591], preventing the mismatched data from being loaded, and logs the issue for review and investigation in order to ensure incoming data meets the requirements for accurate analysis).  

As per claim 7, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity engine, a temporal maturity factor feature; and selecting, based on the temporal maturity factor feature, the data management operation to manage the set of IoT data (par. [0148], examining the structure of incoming data to ensure that incoming data is accurately analyzed, if recognizing the provided data does not match the expected format or recognizing when a number value is 

As per claim 8, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity engine, a data expiration maturity factor feature (par. [0317] and [0557], monitors logs for the workers and initiates and terminates workers based on a current computing or work load) ; and selecting, based on the data expiration maturity factor feature, the data management operation to manage the set of IoT data (par. [0156], [0482], [0505], a user may enable one or more of the recommendation directly from the user interface that shows the report). 
As per claim 9, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity engine, an expected future maturity expectation feature (par. [0589], if sensor or meter data is expected at consistent intervals but data actually provided to the enterprise Internet-of-Things application development platform does not have sensor or meter data at certain intervals); and selecting, based on the expected future maturity expectation feature, the data management operation to manage the set of IoT data (par. [0589], apply certain algorithms (e.g., interpolation) to provide the missing data). 
As per claim 10, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity 

As per claim 11, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity engine, a source reputation maturity factor feature (par.[0415], detecting electricity theft is a highly non-trivial task, and there are many separate features that may increase or decrease the likelihood that a particular meter is exhibiting the signs of a user stealing energy)
As per claim 12, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity engine, a consistency maturity factor feature (par. [0597], receive data relating to energy usage as canonical types. Wherein the canonical types is consistent with industry standards or specifications unique to the enterprise Internet-of-Things application development platform); and 
As per claim 13, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity engine, a comparative context maturity factor feature (par. [0506], the energy management analytics may provide benchmark services, such as by providing a comparison of facilities against industry standard benchmarks or against each other based on a range of performance indicators); and selecting, based on the comparative context maturity factor feature, the data management operation to manage the set of IoT data (par.[0323], identify outliers for potential responsive measures). 
As per claim 14, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity engine, a security level maturity factor feature (par. [0445], Due to the importance of security and privacy, the system architectures disclosed herein may be built according to a multi-layered security model stretching from the physical computing environment through the network and the application stack); and selecting, based on the security level maturity factor feature, the data management operation to manage the set of IoT data (par. [0445], define the functionality that a user may access while a person's group typically defines what level of data they may see). 

As per claim 15, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity 

As per claim 16, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses ascertaining, with respect to the set of IoT data by the data maturity engine, a dependency maturity factor feature; and  Page 6 of 14Docket No. SVL920160272US1 Application No. 15/442,966selecting, based on the dependency maturity factor feature, the data management operation to manage the set of IoT data ([0680], wherein the types comprise type definitions indicating one or more properties, relationships, and functions relative to the plurality of data stores).  

As per claim 17, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses executing, in a dynamic fashion to streamline IoT data maturity management, each of: the ingesting, the determining, the identifying, and the carrying-out (par. [0160], [0393], [0437]).  

As per claim 18, the combination of Veeningen and Siebel discloses the invention as claimed. In addition, Siebel discloses executing, in an automated fashion without user intervention, each of: the ingesting, the determining, the identifying, and the carrying-out (par. [0160], [0393], [0437]).  
.  
As per claim 19, is a system claim for performing the method of clam 1. Therefore, it is rejected under the same rationale of claim 1 above.

As per claim 20, is a computer program product claim for performing the method of clam 1. Therefore, it is rejected under the same rationale of claim 1 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Veeningen et al., (US8,688,487), hereinafter “Veeningen” in view of Siebel et al., (hereinafter “Siebel”) US2017/0006135 and further in view of Gandhi et al., (US2016/0195857), hereinafter “Gandhi”.
As to claim 6, the combination of Veeningen and Siebel discloses the invention as claimed except for the claimed. On the other hand, Gandhi discloses computing, with respect to the set of IoT data based on the set of maturity factors, a data maturity score (par. [0037], similarity score is yielded for comparing each like element of the two vectors, and then averaging or otherwise statistically combining the similarity scores into one vector-to-vector similarity score); 
- comparing the data maturity score with a threshold routing score (see Para. 0037, the received vector is compared to the MRI limit and the model is selectively changed based upon the comparing. In other aspects, vectors are received having actual values of driver and response sensors. More particularly, this can be adapted for comparing two vectors having equal numbers of elements, where a similarity score is yielded for comparing each like element of the two vectors, and then averaging or otherwise statistically combining the similarity scores into one vector-to-vector similarity score); 

- recomputing, with respect to the set of IoT data based on the set of maturity factors, the data maturity score (par. [0037], [0089], comparing two vectors having equal numbers of elements, where a similarity score is yielded for comparing each like element of the two vectors, and then averaging or otherwise statistically combining the similarity scores into one vector-to-vector similarity score); 
- comparing the recomputed data maturity score with the threshold routing score ((par. [0037], [0089], comparing two vectors having equal numbers of elements, where a similarity score is yielded for comparing each like element of the two vectors, and then averaging or otherwise statistically combining the similarity scores into one vector-to-vector similarity score); and 
- processing, by the data processing engine based on the set of maturity factors, the set of IoT data (par. [0010], a determination is made as to whether a component represented by the model is near failure or where some control action needs to be performed. An alert to a user when the component is near failure (or where some control action needs to be performed) is generated). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.